Conley Byrd, Justice, concurring. I cannot interpret Ark. Stat. Ann. § 67-1838 (Repl. 1966), as authorizing one not the owner of money to establish a joint account with right of survivorship until such time as the account has been acknowledged in writing by the owner. To do so would permit a legislative fiat which we said could not be done in Cupp, Adm’r. v. Pocahontas Fed. S. & L., 242 Ark. 566, 414 S.W. 2d 596 (1967). Since appellee’s contention would make the act void, it should be given a construction that would make it valid. Thus without Mrs. Box’s signature, the statute cannot pass title to property. For the reasons stated I only concur in the result.